Citation Nr: 1758344	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  08-06 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a dental disability for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to October 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied service connection for a dental condition, for compensation purposes.

In October 2010, the Veteran provided testimony at a Travel Board hearing held before a Veterans Law Judge (VLJ) who is no longer at the Board.  A transcript of the hearing has been associated with the claims folder.  In September 2017 correspondence, the Board informed the Veteran that the VLJ before whom he had testified in October 2010 was no longer at the Board, and offered him the opportunity to have another Board hearing.  The Veteran was informed that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and would proceed accordingly.  The Veteran has not responded to the correspondence.  As such, the Board finds the Veteran does not desire another hearing, and will address the claim.

In February 2011, this issue, along with service connection for a throat disability was remanded for additional development.  In a February 2013 rating decision, the RO granted the Veteran's claim for a throat disability.  Thus, that claim is no longer before the Board.  Additional evidence has been added to the files subsequent to the most recent March 2017 supplemental statement of the case; however, the Veteran's representative waived initial agency of original jurisdiction (AOJ) consideration of this evidence in a May 2017 Appellate Brief.

In February 2011, the Board referred the issue of service connection for a dental disorder, for VA outpatient dental treatment purposes.  It is unclear from the record if this issue has been developed.  Notably, the February 2011 remand observed that it was unable to ascertain from the claims file whether the VA Medical Center (VAMC) adjudicated entitlement to outpatient dental treatment (other than for teeth numbers 1, 2, 6, 15, and 29 in a January 1957 decision).  A claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  The current issue of service connection for a dental disability stems from an adverse determination by the RO, the dental issue addressed herein must be limited to service connection for compensation purposes only.  Once again, the claim for VA outpatient dental treatment is Referred to the AOJ for further referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  


FINDING OF FACT

The Veteran is not shown to have a current dental disability due to loss of substance of body of maxilla or mandible from trauma or disease such as osteomyelitis.


CONCLUSION OF LAW

Service connection for a dental disability for compensation purposes is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in June 2006.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims.  

The Board finds that VA made reasonable efforts to comply with the February 2011 remand directives.  Indeed, the remand instructed the RO to obtain records from the Pennsylvania Dental School.  In a May 2011 statement, the Veteran indicated that there were no records from Pennsylvania Dental School.  The RO was also instructed to provide a VA dental examination and opinion.  The Veteran underwent a dental examination in July 2011.  Therefore, VA has substantially complied with the Board's remand instructions, and VA has no further duty to provide additional examinations and/or opinions with respect to the claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Further, neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Analysis

The Veteran contends that he is entitled to service connection for a dental disability for compensation purposes because while on active duty, he fell from a telephone pole and cracked the teeth in the front of his mouth.

A November 1954 service dental report indicated the Veteran had a defective bridge fracture in upper right tooth number 2.  In a March 1955 service dental report, a bridge fracture was noted.  Repair was made to upper right teeth numbers 4, 3, 2, 1 and the facing on upper right tooth number 4 was defective.  

In a November 2005 VA dental note, the Veteran complained of a fracture in a permanent crown.  On examination, a fracture was shown in tooth number 13.  The dental resident noted that the Veteran was not service connected and referred him to the Pennsylvania Dental School for comprehensive treatment.  As noted, the Veteran indicated in a May 2011 statement, that there were no records from Pennsylvania Dental School.

In June 2007, the Veteran presented to a VA emergency room (ER) with complaints of a toothache.  A small dental abscess in the right upper molar area was observed.  In a June 2007 VA dental note, the Veteran presented with pain in the lower right quadrant of his mouth which began three months earlier.  The note indicated that tooth number 31 was extracted; however, a July 2007 VA informed consent note referred to the extraction of tooth number 13.

During the October 2010 hearing, the Veteran reported that his current dental disability was due to a bad bridge placement.  He stated that he had a bridge before service and, in the second week of service at Camp Gordon, an Army dentist put another bridge in.  He reported constant infection in his gum tissue with the Army-placed bridge and an abscess along the back tooth of the bridge.  The Veteran stated he had consistently received treatment for dental problems since his discharge, but he recently stopped receiving treatment after a VA dentist extracted a tooth.  The Veteran reported that a dentist recently told him that the Army dentist should not have recreated the defective bridge that fell out, but records from the dentist could not be located.  

During July 2011 VA examination, the VA examiner reviewed the evidence and reported that three teeth were missing upon induction in November 1954, and two additional teeth were removed prior to discharge in October 1956.  The VA examiner reported there is no evidence of dental or facial trauma.  He noted the Veteran's bridge was fixed in March 1955 to replace one of the teeth missing at induction and an adjacent tooth extracted in service.  The Veteran reported to the examiner that a fall from a telephone pole in 1954 caused cracked teeth in front of his mouth, however he was unable to recall or relate any treatment. 

The VA examiner reported there is no evidence of in-service trauma to head or face and there is no data supporting dental trauma resulting in cracked teeth.  The VA examiner further reported that the credible data supports extraction of a carious tooth and restoration of that tooth and an adjacent tooth by a fixed bridge, and that it is more likely than not that the bridge remains serviceable at the time of VA examination.  

VA treatment records from 2012 to February 2017 show no dental disability.  A February 2017 VA dental note reveals the Veteran has chronic periodontitis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Under 38 U.S.C. § 1712 outpatient dental services and treatment, and related dental supplies, may be furnished for a dental condition or disability when certain enumerated conditions are met.  As to each noncompensable service-connected dental condition, a determination will be made as to whether it was due to combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).

Missing teeth may be compensable for rating purposes under 38 C.F.R. § 4.150, Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following Diagnostic Code 9913 states, "These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."

There is no evidence of record that the Veteran has a current dental disability which is due to loss of substance of body of maxilla or mandible through trauma or disease such as osteomyelitis, and he has not so alleged.  Rather, the evidence of record reflects that the Veteran's loss of teeth in service was due to extraction in connection with dental treatment, and was not due to loss of substance of body of maxilla or mandible.  There is no evidence of record to show that the Veteran has had any bone loss of the maxilla, mandible, or hard palate at any time.  [The Board notes that, because the Veteran never had any loss of substance of body of maxilla or mandible (i.e., the bone loss requisite for service connection for loss of teeth for compensation purposes), no analysis is necessary regarding whether such loss is due to trauma or disease such as osteomyelitis.]

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA disability compensation purposes; such conditions will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C. § 1712; 38 C.F.R. § 3.381.  As noted in the Introduction, a claim for service connection for a dental condition for VA outpatient dental treatment purposes has been referred to the AOJ for appropriate action.

The Veteran has not presented any competent evidence that he has a dental disability for which service connection for compensation purposes may be granted. He is a layperson and does not cite to supporting medical opinion or clinical or medical treatise evidence.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a dental disability for compensation purposes.  Hence, the appeal in this matter must be denied.





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a dental disability for compensation purposes is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


